FILED
                           NOT FOR PUBLICATION
                                                                             APR 19 2016
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DARRIL HEDRICK; et al.,                          No. 14-15866

              Plaintiffs - Appellees,            D.C. No. 2:76-cv-00162-GEB-
                                                 EFB
 v.

JAMES GRANT, as Sheriff of Yuba                  MEMORANDUM*
County; et al.,

              Defendants - Appellants.


                   Appeal from the United States District Court
                       for the Eastern District of California
              Garland E. Burrell, Jr., Senior District Judge, Presiding

                            Submitted April 11, 2016**
                             San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Defendants moved under the Prison Litigation Reform Act (“PLRA”), 18

U.S.C. § 3626(b), to terminate a consent decree concerning the conditions of


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
confinement at the Yuba County jail. The district court held that Defendants did

not meet their burden and denied the motion. We affirm.

       1. The purpose of the PLRA is “to expedite prison litigation and place

control over prisons back into the hands of state and local officials.” Plata v.

Brown, 754 F.3d 1070, 1073 (9th Cir. 2014). Nevertheless, “[w]hen a party moves

to terminate prospective relief under § 3626(b), the burden is on the movant to

demonstrate that there are no ongoing constitutional violations, that the relief

ordered exceeds what is necessary to correct an ongoing constitutional violation, or

both.” Graves v. Arpaio, 623 F.3d 1043, 1048 (9th Cir. 2010) (per curiam) (citing

Gilmore v. California, 220 F.3d 987, 1007-08 (9th Cir.2000).1 Defendants did not

meet this burden. Instead, they simply urged that they were entitled to termination

as a matter of law, and presented almost no evidence about ongoing violations2 or

that the Decree was overly broad.


       1
         Defendants cite Mayweathers v. Newland to suggest that Plaintiffs have the
burden under § 3626(b). See 258 F.3d 930, 936 (9th Cir. 2001). Mayweathers,
however, involved the automatic expiration of a preliminary injunction under
§ 3626(a)(2) and its discussion of § 3626(b) may be properly read simply as stating
that the PLRA forces courts to frequently revisit prospective relief to ensure that it
is no broader than necessary. We are bound by Graves’ and Gilmore’s direct
holding.
       2
        Defendants cited the judicially noticeable fact that there had been no
docket activity in the case over a long period, but this is not sufficient in itself to
show that there are no ongoing constitutional violations.
                                             2
      We reject Defendants’ arguments that they were nonetheless entitled to

termination under § 3626(b)(1) and (b)(2). Although Defendants are correct that

(b)(1) allowed them to move for termination because enough time had passed, they

are wrong that termination should have followed automatically. Rather Defendants

still were required to meet the burden described above. See Plata, 754 F.3d at

1076-77; Gilmore, 220 F.3d at 1007-08.

      Subsection (b)(2) provides for immediate termination of relief which “was

approved or granted in the absence of a finding by the court that the relief is

narrowly [tailored]” to correct the violation of a federal right. Defendants argue

that the Decree is flawed because the court neither found any constitutional

violation, nor stated that the remedy was narrowly tailored. This is incorrect.

First, at a minimum, the Decree incorporates the court’s earlier constitutional

findings by citing the decision which concluded that Defendants had violated

Plaintiffs’ Fifth, Sixth, Eighth, and Fourteenth Amendment rights. Second,

although the Decree lacks an explicit finding that the remedy is narrowly tailored,

such a statement is not required under (b)(2). See Gilmore, 220 F.3d at 1007 n.25.

Instead, Defendants must show that “the remedy exceeded the constitutional




                                           3
minimum according to the record and the relevant caselaw.” Id. at 1008.

Defendants did not do so.3 The court did not err by not terminating the decree.

      2. Defendants also argue that the district court erred procedurally either by

failing to make required findings, or by not holding an evidentiary hearing. We

need not determine whether, in the absence of Defendants meeting their burden

under subsections (b)(1) and (b)(2), subsection (b)(3) requires the court to make

written findings that the Decree is necessary to correct ongoing violations of

federal rights and is narrowly tailored. The court’s finding that Defendants did not

meet any part of their burden is equivalent to stating that, as a matter of law, the

Decree is necessary and narrowly tailored.

      Regarding an evidentiary hearing, the district court instructed that “if a party

opines that an evidentiary hearing should be ordered, that party [should] state that

in the [joint statement] with the type of factual showing that would justify a

focused evidentiary hearing.” The Defendants did not request such a hearing,


      3
        Defendants also argue that termination is appropriate under general
equitable principles, citing Rule 60(b) cases. We note that Defendants did not
move under Rule 60(b). Even if they had, they did not meet their burden to put
forward evidence that “compliance with the decree [had become] substantially
more onerous” or the “decree [had] prove[n] to be unworkable because of
unforeseen obstacles.” See Rufo v. Inmates of Suffolk Cty. Jail, 502 U.S. 367, 384
(1992). The age of the decree and absence of court action in the case are certainly
relevant, but are not enough, particularly in light of Plaintiffs’ evidence of
violations of the decree.
                                           4
reiterating their argument that they were entitled to termination as a matter of law,

and presented no factual showing at all. Having ignored the court’s instructions,

Defendants cannot show it was an abuse of discretion to fail to hold an evidentiary

hearing.

AFFIRMED




                                           5